On April 21, 1989, the Defendant had his sentence for Assault revoked. He was sentenced to ten (10) years with five (5) years suspended plus conditions and under no circumstances can he operate a motor vehicle at any time.
On March 8, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Peter Steele, of the Montana Defender Project. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that sentence imposed shall be affirmed.
The reason for the decision is based upon Rule 17 of the Rules of the Sentence Review Division, that the sentence imposed by the District Court is presumed correct.